 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4849 
 
AN ACT 
To direct the Secretary of the Interior to issue commercial use authorizations to commercial stock operators for operations in designated wilderness within the Sequoia and Kings Canyon National Parks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sequoia and King Canyon National Parks Backcountry Access Act.
2.Commercial services authorizations in wilderness within the sequoia and kings canyon national parks
(a)Continuation of authorityUntil the date on which the Secretary of the Interior (referred to in this Act as the Secretary) completes any analysis and determination required under the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary shall continue to issue authorizations to provide commercial services for commercial stock operations (including commercial use authorizations and concession contracts) within any area designated as wilderness in the Sequoia and Kings Canyon National Parks (referred to in this section as the Parks) at use levels determined by the Secretary to be appropriate and subject to any terms and conditions that the Secretary determines to be appropriate.
(b)Wilderness Stewardship PlanNot later than 3 years after the date of enactment of this Act, the Secretary shall complete a wilderness stewardship plan with respect to the Parks.
(c)Termination of authorityThe authority of the Secretary to issue authorizations under subsection (a) shall terminate on the earlier of—
(1)the date on which the Secretary begins to issue authorizations to provide commercial services for commercial stock operations within any areas designated as wilderness in the Parks, as provided in a record of decision issued in accordance with a wilderness stewardship plan completed under subsection (b); or
(2)the date that is 4 years after the date of enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
